                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


DOUGLAS S. FOSTER,                                )
                                                  )
       Plaintiff,                                 )
                                                  )     NO. 3:18-cv-00323
v.                                                )
                                                  )     JUDGE CAMPBELL
                                                  )     MAGISTRATE JUDGE HOLMES
KAREN H. BROOKS,                                  )
                                                  )
       Defendant.                                 )

                                                ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

20), recommending the Court grant Defendant’s Karen H. Brooks’ Motion to Dismiss Plaintiff’s

Complaint (Doc. No. 15). In the Report, the Magistrate Judge determined that the Court lacks

subject matter jurisdiction of Plaintiff’s claims based on the Rooker-Feldman doctrine.

Alternatively, the Magistrate Judge concluded that the “domestic relations exception” precludes the

Court from hearing this case. Finally, the Magistrate determined that subject matter jurisdiction

could not rest on Plaintiff’s citation of 10 U.S.C. §§ 1401-1415 because there is no private right of

action under those provisions for his claims.

       Plaintiff has filed a Motion for De Novo Determination by the District Judge (Doc. No. 21).

The Court construes the Motion as objections to the Report and Recommendation. Under 28 U.S.C.

§ 636(b)(1) and Local Rule 72.02, a district court reviews de novo any portion of a report and

recommendation to which a specific objection is made. United States v. Curtis, 237 F.3d 598, 603

(6th Cir. 2001). General or conclusory objections are insufficient. See Zimmerman v. Cason, 354 F.

Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections to the magistrate’s report
made to the district court will be preserved for appellate review.” Id. (quoting Smith v. Detroit Fed’n

of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting the review, the court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C).

       The Court has reviewed the conclusions reached by the Magistrate Judge, and Plaintiff’s

lengthy Memorandum of objections. The Court fully agrees with the Magistrate Judge’s conclusion

that subject matter jurisdiction is lacking in this case as Plaintiff’s claims are, in essence, a request

for this Court to overturn the state courts’ interpretation of the parties’ Marital Dissolution

Agreement and divorce decree, which is prohibited by the Rooker-Feldman doctrine and the

domestic relations exception. In addition, the Court agrees that Plaintiff’s citation of 10 U.S.C. §§

1401-1415 does not confer subject matter jurisdiction because he has not established these statutes

create a private right of action under the facts alleged. Plaintiff’s objections fail to state viable

grounds to challenge these conclusions, or otherwise provide a basis to reject or modify the Report

and Recommendation.

       Having fully considered Plaintiff’s objections, the Court concludes they are without merit,

and that the Report and Recommendation should be adopted and approved. Accordingly,

Defendant’s Motion to Dismiss (Doc. No. 15) is GRANTED, and this case is DISMISSED, with

prejudice.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.


                                                       _______________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE

                                                   2
